Name: 92/203/EEC: Council Decision of 31 March 1992 amending Decision 91/667/EEC on import quotas to be opened by the Member States in respect of State-trading countries in 1991 in order to take account of the dissolution of the Soviet Union
 Type: Decision_ENTSCHEID
 Subject Matter: political framework;  international trade;  political geography
 Date Published: 1992-04-04

 Avis juridique important|31992D020392/203/EEC: Council Decision of 31 March 1992 amending Decision 91/667/EEC on import quotas to be opened by the Member States in respect of State-trading countries in 1991 in order to take account of the dissolution of the Soviet Union Official Journal L 089 , 04/04/1992 P. 0031 - 0031COUNCIL DECISION of 31 March 1992 amending Decision 91/667/EEC on import quotas to be opened by the Member States in respect of State-trading countries in 1991 in order to take account of the dissolution of the Soviet Union (92/203/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level, (1) provides that the Council should determine the import quotas to be opened by the Member States in respect of the various State-trading countries for the products listed in Annex III to that Regulation; whereas such quotas were opened for 1991 by Decision 91/667/EEC (2), which is provisionally carried over for 1992; Whereas Regulation (EEC) No 848/92 (3), has replaced the words 'USSR' and 'Soviet Union' in the text of and Annex I to Regulation (EEC) No 3420/83 with the words 'Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kirghizstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan'; whereas the same substitution should be made in Decision 91/667/EEC, HAS ADOPTED THIS DECISION: Article 1 In Annex VII to Decision 91/667/EEC, the words 'from the USSR' shall be replaced by the words 'from the following States: - Armenia - Azerbaijan - Belarus - Georgia - Kazakhstan - Kirghizstan - Moldova - Russia - Tajikistan - Turkmenistan - Ukraine - Uzbekistan collectively'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 March 1992. For the Council The President Vitor MARTINS (1) OJ No L 346, 8. 12. 1983, p. 6. Regulation as last amended by Regulation (EEC) No 848/92 (See page 1 of this Official Journal). (2) OJ No L 369, 31. 12. 1991, p. 1. (3) See page 1 of this Official Journal.